[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DISCOVERY ORDERS
The court rules on the objections (#112) of the defendant Samuelson to plaintiffs' interrogatories and production request as follows:
INTERROGATORIES
7. Sustained CT Page 875
8. Sustained
13. Overruled
14. Overruled
15a-15c, e, f. Overruled; 15d sustained.
16a Overruled; 16b-c, sustained.
17. Sustained for reason stated in objection.
18. Sustained in part, overruled for the period 1989-1993
19. Sustained in part, overruled for the period 1989-1993
20. Sustained in part, overruled for the period 1989-1993 with respect to c, e, and.
21. Sustained except overruled for period 1989-1993 as to a and b.
24. Sustained.
25. Sustained.
28. Sustained
29. Sustained
30. Overruled
31. Sustained
32. Sustained
33. Sustained
35. Sustained
36. Overruled
42. Sustained for the reasons stated in the objection.
43. Sustained CT Page 876
44. Sustained as to the form of the interrogatory.
45. Sustained
46 and 49 Sustained.
50, 51, 52 and 53 Overruled.
54, 55, and 56 Sustained.
59. Overruled
60, 61, 62, and 63 sustained.
65, 66, 70, 74c, 75, 76, 85 and 86 Sustained.
67, 68, 69, 73 and 74 a-b Overruled.
83 and 84 Defendant shall make a full and complete disclosure in writing, under seal, for the court's in camera review and ruling.
100. Sustained
PRODUCTION
2. Overruled
3, 5, and 6 Sustained.
The court rules on the objections (#115) of the defendant Bridgeport Hospital to plaintiffs' interrogatories and production requests as follows:
1, 3, 4(d), 5, 6, 8-13, 20, 22-27 (as to form) Sustained
4(a)(b)(c)(e), 6, 14, 15, 16, 17, 18, 28 Overruled
29. Sustained to the extent documents are subject to a statutory privilege or attorney-client privilege.
30, 34, 43 and 45 Overruled.
31 and 44 Sustained. CT Page 877
32, 35, 36, and 53 Sustained.
PRODUCTION
2. Overruled
3. Statements pertaining to interrogatory are ordered disclosed notwithstanding that objection to the interrogatory is sustained.
4. Overruled
7-9. Overruled
5. Sustained as to interrogatory 4 and 18. Overruled as to interrogatories 7-9, 10-11 as to 1989-1993, 16 as to years 1989-1993, 45.
BY THE COURT,
BRUCE L. LEVIN, JUDGE.